Title: To Thomas Jefferson from Denniston & Cheetham, 12 June 1801
From: Denniston & Cheetham
To: Jefferson, Thomas


               
                  Sir
                  New-York June 12th. 1801
               
               We have received with much pleasure your oblidging favour of the 6th. Inst. and feel ourselves no less indebted for the Candid and very friendly manner in which you have been pleased to address us than for the disclosure of your views. To preserve public liberty and unite the great body of American Citizens into one mass is no less Salutary than Just. And permit us to add that the eminent Services you have rendered our Country and the Just Sentiments you have never ceased to advocate evince that your conduct through a long and valuable life has been regulated by these equitable principles.
               While we reiterate a renounciation of personal views, in obedience to your Solicitation and our duty we request your attention to two public officers in this City who in our estimation, are peculiarly obnoxious to our Citizens.
               When Tyranny is exercised by any, but particulaly by those who were opposed to our revolution, the real friends of liberty, those who fought and Suffered in our memorable Conflict for Independence, behold it with mortification and regret.
               Mr. Rogers, the naval officer in our Custom-house, was employed during our revolution in the British Court of admiralty in this City. Of this we will transmit to you, if required, satisfactory testimony. We know that men are frequently Converted from wrong to right Sentiments on all Subjects; but the opinions of Mr. Rogers are the same now they were when in the Service of the British King. Mr. Sands Collector of Customs co-operates with Mr. Rogers in all his views, and his Sentiments and conduct are no less objectionable to our Citizens than destructive of our liberty. He threatned to dismiss one of his Clerks immediately after the important election of 1800, for voting for, and advocating the Cause of republicanism; and we know that nothing but the astonishing and instantaneous effect produced by that election prevented it. Their stations confer an immense influence, which in their hands is extremely injurious to the Constitution.
               We mention these men in particular since their removal from office is ardently desired by our Citizens, and would, we are convinced effectually crush any opposition here, which might otherwise arrise on this subject, and of which a Certain party here would avail themselves to further their own views of aggrandizement, and render your administration, if possible, unpopular.
               We have no particular men in view whom we wish to be appointed to the two offices, our desire, with that of our fellow Citizens, only is that they be filled with Republicans.
               We see with regret the difficulty under which the executive must labour for want of Correct information of the various characters in the Union solicitous for office. This may sometimes lead you into involuntary error. It will ever be the lot of men elevated to that high and responsible station. But we rejoice that we have an executive anxious to lessen this unavoidable evil by a desire of receiving information from the meanest Citizen in the state on Subjects in which its welfare is involved.
               Be assured Sir that our exertions shall not be wanting to procure and to Communicate dispassionately all the information which we may deem to be of the smallest utility.—
               Accept the tender of our services and respect.
               
                  
                     Denniston & Cheetham
                  
               
            